 1                                                                    The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10
     RICHARD BRADDOCK,
11
12                               Plaintiff,               No: 2:16-CV-1756-TSZ
     vs.
13                                                        ORDER GRANTING MOTION FOR
14   ZAYCON FOODS, LLC, a Washington limited              LEAVE TO WITHDRAW AS COUNSEL
     liability company; FRANK R. MARESCA,                 FOR DEFENDANTS/COUNTER
15   JANE DOE MARESCA and the marital                     CLAIMANTS FRANK R. MARESCA,
     community composed thereof; MICHAEL                  JANE DOE MARESCA, MIKE CONRAD,
16
     GIUNTA, JANE DOE GIUNTA and the marital              JANE DOE CONRAD, ADAM KREMIN,
17   community composed thereof; MIKE                     AND JANE DOE KREMIN
     CONRAD, JANE DOE CONRAD and the
18
     marital community composed thereof; and
19   ADAM KREMIN, JANE DOE KREMIN and
     the marital community composed thereof,
20
21                               Defendants.
22
23          THIS MATTER having come before the Court on the unopposed motion of counsel for
24    Defendants/Counter Claimants Frank R. Maresca, Jane Doe Maresca, Mike Conrad, Jane Doe
25
      Conrad, Adam Kremin, and Jane Doe Kremin, and the Court having reviewed said Motion and
26
27    Declaration of Justin D. Park in support of said Motion, and the records on file with the Court,

28    and the Court finding that Defendants/Counter Claimants Frank R. Maresca, Jane Doe
29
30




      ORDER GRANTING MOTION FOR LEAVE TO
      WITHDRAW AS COUNSEL - 1
 1   Maresca, Mike Conrad, Jane Doe Conrad, Adam Kremin, and Jane Doe Kremin shall suffer no
 2   undue prejudice as a result of counsel’s withdrawal,
 3
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Romero Park P.S.’s
 4
 5   Motion for Leave to Withdraw as Counsel for Defendants/Counter Claimants Frank R.
 6   Maresca, Jane Doe Maresca, Mike Conrad, Jane Doe Conrad, Adam Kremin, and Jane Doe
 7
     Kremin is GRANTED. All further pleadings directed toward said Defendants/Counter
 8
 9   Claimants shall be delivered to the current counsel, Sarah Elsden of Lee & Hayes, P.C.

10
11   DATED this 13th day of November, 2018.



                                                        A
12
13
14
                                                        Thomas S. Zilly
15                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30




     ORDER GRANTING MOTION FOR LEAVE TO
     WITHDRAW AS COUNSEL - 2
